UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                    April 12, 2006

                                       Before

                      Hon. WILLIAM J. BAUER, Circuit Judge

                      Hon. RICHARD D. CUDAHY, Circuit Judge

                      Hon. DIANE S. SYKES, Circuit Judge

No. 03-2337

UNITED STATES OF AMERICA,                      Appeal from the United States District
    Plaintiff-Appellee,                        Court for the Northern District of
                                               Illinois, Eastern Division
      v.
                                               No. 00 CR 143-3
LISA TONEY,
     Defendant-Appellant.                      Charles R. Norgle, Sr.,
                                               Judge.

                                     ORDER

        Lisa Toney and her boyfriend used her husband’s name and identifying
information to commit fraud. He found out, so they blew him up with a mail bomb,
injuring another man in the process. Toney was convicted of conspiracy to use
fraudulent identification, see 18 U.S.C. § 1028(f); fraudulent use of an access device,
see id. § 1029(a)(2); mail theft, see id. § 1708; and conspiracy to use explosives in
commission of a felony resulting in death, see id. § 844(n), (d). The district court
imposed multiple concurrent terms of imprisonment, the longest of which was life.

      Toney appealed, arguing that the district court plainly erred by applying the
sentencing guidelines as mandatory. See United States v. Booker, 543 U.S. 220
(2005); United States v. Paladino, 401 F.3d 471, 481 (7th Cir. 2005). We asked the
judge whether he would have imposed a lower sentence if he had known that the
No. 03-2337                                                               Page 2

guidelines were advisory. See Paladino, 401 F.3d at 483–84. He answered yes.
Therefore, we VACATE Toney’s sentence and REMAND for resentencing.